Citation Nr: 1810168	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disorder to include as a result of herbicide exposure, or as secondary to service connected diabetes mellitus.   

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Whether new and material evidence has been presented to reopen the claim for service connection for a rash.  

4.  Whether new and material evidence has been presented to reopen the claim for service connection for hearing loss.  

5.  Whether new and material evidence has been presented to reopen the claim for service connection for right hand neuropathy (tingling and numbness in the right hand), to include secondary to service connected diabetes mellitus.  

6.  Whether new and material evidence has been presented to reopen the claim for service connection for left hand neuropathy (tingling and numbness in the left hand), to include secondary to service connected diabetes mellitus.  
7.  Whether new and material evidence has been presented to reopen the claim for service connection for right leg and foot neuropathy (tingling and numbness in the right leg and foot), to include secondary to service connected diabetes mellitus.  

8.  Whether new and material evidence has been presented to reopen the claim for service connection for left leg and foot neuropathy (tingling and numbness in the left leg and foot), to include secondary to service connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to January 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010, July 2011, and a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The Veteran's service connection claim for tinnitus was denied by the Board in June 2016.  However, a Joint Motion for Remand was filed in December 2016, asserting that the VA examiner had associated the Veteran's tinnitus to his bilateral hearing loss without adequate rationale.  Consequently, the United States Court of Appeals for Veterans Claims (Court) vacated the June 2016 Board decision in January 2017.  The matter was then remanded for further development.  It is now back before the Board for appellate consideration.  

The Veteran testified at a video conference Board hearing in December 2015.  A copy of the hearing transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).  

The issues pertaining to the kidney disorder, tingling of the left hand, right hand, left leg and foot, and right leg and foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2011 rating decision denying the Veteran's claim of entitlement to service connection for a rash is final; the Veteran has submitted new and material evidence to substantiate his claim.  

2.  The Veteran's claim for service connection for rash is reopened, but there is no objective evidence of a current disability.  

3.  The February 2010 rating decision denying the Veteran's claim for service connection for hearing loss is final; the Veteran has failed to submit new and material evidence to substantiate his claim.  

4.  Evidence received since the March 2014 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims for service connection of neuropathy of the four extremities. 


5.  The Veteran's tinnitus is not shown to have originated in service or within a year of discharge of service, and it has not otherwise been etiologically related to the Veteran's military service, to include as a result of his military noise exposure.  


CONCLUSIONS OF LAW

1.  The July 2011 rating decision denying the Veteran's service connection claim for a rash is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence pertaining to the Veteran's rash have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for a rash have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).

4  The February 2010 rating decision denying the Veteran's service connection claim for bilateral hearing loss is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

5.  New and material evidence pertaining to the Veteran's bilateral hearing loss have not been submitted, and the Veteran's claim is not reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).  

6.  The March 2014 rating decision denying the Veteran's service connection claim for a right hand neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

7.  New and material evidence pertaining to the Veteran's right hand neuropathy have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).

9.  The March 2014 rating decision denying the Veteran's service connection claim for a left hand neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

10.  New and material evidence pertaining to the Veteran's left hand neuropathy have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).

11.  The March 2014 rating decision denying the Veteran's service connection claim for a right leg/foot neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

12.  New and material evidence pertaining to the Veteran's right leg/foot neuropathy have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).

13.  The March 2014 rating decision denying the Veteran's service connection claim for a left leg/foot neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

14.  New and material evidence pertaining to the Veteran's left leg/foot neuropathy have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

15.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with regards to the issues of tinnitus, bilateral hearing loss, and rash.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   The Veteran was offered the opportunity to testify before the Board, which he did in December 2015.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has been provided with a number of VA examinations in connection to his claims, the adequacy of which has been challenged on several occasions by the Veteran's representative.  For example, the JMR found that the Veteran's tinnitus opinion was inadequate in the rationale provided.  As such, the Board remanded the Veteran's claim in June 2017 to gain medical clarification.  Upon receipt of the July 2017 VA examination report, the Board finds that the examiner has issued an etiology opinion on the Veteran's tinnitus based on the review of the medical records, as well as the Veteran's own lay statements as to when his tinnitus manifested.  Thus, the Board finds that opinion is adequate.  The examiner rendered an opinion that was grounded in the medical evidence of record and drew upon her medical training and expertise.  While the Veteran's representative has argued that the absence of evidence is not automatically dispositive, the fact remains that the absence of complaints or treatment for a condition for many years is a factor that can be considered by a medical professional.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  To do otherwise would lead to an absurd result.  

The Veteran's representative has also asserted the inadequacy of the July 2017 medical opinion denying a nexus relationship between the Veteran's kidney disorder and his service connected diabetes mellitus.  He argues that the medical examiner failed to offer a sufficient analysis as to whether or not the Veteran's kidney condition is aggravated by his diabetes, citing to El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  After review of the July 2017 examiner's findings, further development is needed prior to the adjudication of the claim for a kidney condition.  Therefore, the Board remanded the kidney claim to obtain an addendum opinion to address problems identified by the Veteran's representative in May 2017. 

RASH????
While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Appellant's own assertion, that the failure to diagnose the Veteran's lung cancer sooner constituted fault on the part of the VA.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

While an examination was not provided with regard to the claim for hearing loss, VA does not have any duty to provide an examination when, as here, a previously denied claim has not been reopened.

With the exception of the kidney disability claim, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Reopening Claims 

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

a.  Rash

The Veteran contends that he developed a rash in service after being exposed to herbicides during his deployment in Vietnam.  

By way of history, the claim was first denied service connection by a July 2011 rating decision because the evidence of record did not contain competent lay or medical evidence of a current rash or skin condition.  Since the Veteran failed to file a Notice of Disagreement or submit additional evidence within a year of that rating decision, that rating decision became final.  See 38 U.S.C. § 7105 (c).  The claim was later successfully reopened in April 2014.  However, it was denied again on the merits.  

The most recent and final denial of his claim was in July 2011.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356.  

At the time of the July 2011 rating decision, there was no evidence of any in-service treatment for a rash, aside from the Veteran's lay statement that his rash was caused by his exposure to herbicides during service.  There were also no VA treatment records post-service showing either a diagnosis or treatment for a rash.  

The evidence received since RO's July 2011 rating decision, however, is "new," and is not cumulative of the evidence already of record.  The Board also finds that this evidence is material.  A July 2013 VA treatment record reported a rash on his left hip and a December 2011 VA treatment record showed a complaint of a rash on his extremity.  Based on a July 2013 VA treatment record, the Veteran asserted that he was treated with skin cream for the rash while in service.  Therefore, the Board finds this new and material evidence raises a reasonable possibility of substantiating his claim.  Accordingly, the claim for a rash is reopened.  

b.  Hearing Loss

The Veteran contends that he sustained bilateral hearing loss due to his military service when he served as a helicopter repair man.  He was first denied service connection for his hearing loss in February 2010.  While the Veteran was documented to have hearing loss for VA purposes, the evidence did not suggest a medical link between his hearing loss and his service.  Based on his November 2009 VA examination, the examiner opined that it was less likely than not that the Veteran's hearing loss is related to his duty as a helicopter mechanic in the military, since his hearing was reportedly within normal limits at his separation examination.  That decision became final since the Veteran did not timely appeal that rating decision and failed to submit new and material evidence within a year.  

The Veteran's petition to reopen the claim was denied in a December 2012 rating decision because no new and material evidence was submitted.  Since then, the Veteran has provided VA treatment records containing documentation of hearing loss treatment.  In August 2016, the Veteran visited a VA treatment facility for hearing aids.  There, a hearing test indicated a moderate to severe sensorineural hearing loss bilaterally with 64 percent speech discrimination in the right ear and 80 percent in the left ear.  His tympanometry indicates normal functioning middle ear systems bilaterally.  While such VA treatment records may be considered new, it is not material.  It fails to offer a nexus opinion between the Veteran's bilateral hearing loss and his military service.  The evidence merely continues to show that he has hearing loss for VA purposes, which the Board has already acknowledged, and which was known at the time the Veteran's claim was previously denied.

While the threshold of reopening a claim is low, the new evidence submitted does not reach that threshold since.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  

c.  Tingling of the Right and Left Hand 

The Board recognizes that the Veteran filed his service connection claim for his left and right hand separately; however, the two issues will be discussed under this section.  

The Veteran was first denied his claim for service connection for his left and right hand neuropathy in March 2014.  RO found that there was no evidence to indicate that his condition was related to service, or that it manifested to a compensable degree within one year of separation from service.  The Veteran did not appeal that decision and new and material evidence was not received within a year of that decision.  Thus, the March 2014 decision was final.  

Since then, the Veteran has claimed that his disorder of the upper extremities is due to his service connected diabetes.  He submitted a June 2017 VA examination report, where the examiner diagnosed the Veteran with "diabetic peripheral neuropathy."  Additionally, that examiner opined that the Veteran's condition may have been aggravated by his military service.  

The Board finds that the June 2017 VA examination report constitutes new and material evidence.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for tingling of the left and right hand is warranted.  

d.  Tingling of the Left and Right Leg, Including Feet

Similar to the issues above, the Board will discuss both claims for neuropathy of both the left and right leg under this section.  

RO previously denied the Veteran's claim in March 2014, reasoning that the evidence did not show that the condition was related to his military service.  Because the Veteran failed to timely appeal that decision and submit additional evidence within one year, that decision became final.  

Since that rating decision, the Veteran has asserted that his disorder of the lower extremities is due to his service connected diabetes.  Upon receipt of the June 2017 VA examination report, the Board finds that pertinent evidence is neither cumulative nor redundant of the evidence previously of record has been submitted.  That VA examination report revealed a diagnosis of diabetic peripheral neuropathy and suggested that the Veteran's condition may have been caused by his service connected disability.  

Since the newly submitted evidence is also material in substantiating the Veteran's claim for service connection, the Board finds that the Veteran's petition to reopen the claim is warranted.  

III.  Service Connection 

Service connection may be granted for a disability directly resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Generally, certain chronic diseases (including malignancies and types of kidney disease) may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the presumption to apply, the Veteran must have 90 days or more of active, continuous service.  38 C.F.R. § 3.307 (a)(1).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116;  38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

a.  Rash

The Veteran asserts service connection for rash due to exposure to herbicides.  His service treatment records fail to show any complaint of a rash or any diagnosis relating to a skin condition.  Post-service, the Veteran did not seek any treatment for a rash for many years.  For example, a September 2000 VA treatment specifically noted 'no rashes' after a physical evaluation.  It was not until July 2003, approximately 35 years after separation from service, that the Veteran specifically reported a rash on his left hip.  While that rash had already healed by the time of the physical evaluation, the Veteran stated that it reoccurs.  Later in June 2008 during a renal evaluation, a physician noted that the Veteran denied any acne or rashes.  

VA treatment records dated December 2011 and December 2012 reported no outstanding rash.  During an Agent Orange Registry Examination at a VA treatment facility in July 2013, the Veteran reported that he was exposed to Agent Orange while stationed in the Republic of Vietnam.  He denied handling or spraying Agent Orange but that he was in an area that was recently sprayed.  He could not state with certainty that he was at any point directly sprayed by Agent Orange, or if he had consumed any food or drink that could have been contaminated by Agent Orange.  He reported being treated with cream for a skin rash during his service in Vietnam.  However, as previously discussed, there is no documentation of a diagnosis or treatment of a skin rash in service.  

The Veteran served in Vietnam, and he is presumed to have been exposed to herbicides such as Agent Orange.  See C.F.R. § 3.307(a)(6)(iii).  However, his rash complaint is not subject to presumptive service connection.  Although chloracne is a skin disorder subject to presumptive service connection due to herbicide exposure, there is no medical evidence showing that the Veteran was ever actually diagnosed with chloracne.  Therefore service connection is not warranted under this theory of entitlement.  

The Board also finds no objective evidence of a chronic rash.  In the absence of proof of a current disability, there can be no claim for service connection  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the record contains no objective evidence of any current medical treatment (either single treatment visit or ongoing treatment) for a skin condition.  

Moreover, while the Veteran may be competent to report a rash as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran has only occasionally reported the presence of a rash and has denied it on many occasions.  While service treatment records do not show any treatment for a skin condition, it is certainly conceivable that the Veteran was treated for a rash but that the treatment was not documented.  However, even accepting that he had a rash in service, the evidence simply does not show that any rash in service became a chronic disease or disability.  As noted, there is no mention of any rash in treatment records for many years after service, and the Veteran has denied having a rash as often as he has reported having a rash.

Additionally, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a rash.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the Veteran's statements are not found to be sufficient to establish a chronic rash disability from his time in service. 

Here, the criteria for service connection have not been met, and therefore, the claim is denied.

b.  Tinnitus 

The Veteran is seeking service connection for tinnitus which he believes is the result of his military noise exposure.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements, so long as the statements link the onset of the ringing to the military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's military personnel records indicated that he served as a helicopter repairman and worked on aircraft structural assembly.  During his December 2015 hearing, the Veteran testified that aside from noise during maintenance work, including vibrations, he was exposed to sounds of gun fire and howitzer blasts less than 50 yards away.  However, the Veteran claimed that he noticed ringing in his ears in the 1980s, more than a decade after his separation from service.  In fact, the Veteran was specifically asked at his hearing: "So you were exposed to a lot of loud noise.  When did the ringing in your ears begin?"  To which the Veteran responded: "Well it was after I got out of service.... I don't remember exactly.  Probably in the --maybe in the eighties, something like that."  His tinnitus complaint was also previously documented in January 2012, during a hearing evaluation.  However, that private medical professional merely noted that the Veteran had bilateral tinnitus and a history of military noise exposure.  He did not relate the two.  There was no indication or assertion that the tinnitus manifested during service.  

After noting that the occurrence of tinnitus and hearing loss was reported at the same time, the November 2009 VA examiner found that the Veteran's tinnitus was associated to his hearing loss.  Since she found that the Veteran's hearing loss was not related to his service, the examiner also concluded that his tinnitus was not related to service.  The Board then denied the Veteran's claim for tinnitus in June 2016, based on the November 2009 VA examination report.  However, that decision was vacated in January 2017 by the Court of Appeals for Veterans Claims (Court) and remanded for additional development.  

When the matter returned to the Board, it was remanded to afford the Veteran a new VA examination.  The July 2017 VA examiner found a lack of evidence pertaining to complaints of tinnitus (or hearing loss) during the Veteran's service and noted that the Veteran denied such during his separation examination in January 1968.  Since there was a gap of several years of any hearing complaints and audiology treatment in the years prior or immediately after service, the examiner opined that it was less likely than not that the Veteran's claimed tinnitus is related to his service.  

The audiologist reviewed the entirety of the Veteran's file and noted that the Veteran had not alleged that his tinnitus began during service.  The Board finds the examiner's opinion to be fully adequate as it was based on a review of the specific facts of the Veteran's case and the Veteran's statements and testimony.  The examiner explained why she reached the conclusion she did.  The Veteran has stated himself, during his Board hearing that his tinnitus did not occur in service.  In fact, the Veteran's service treatment record dated January 1968 documented, 'no tinnitus or nausea.'  Even though the Veteran asserted that he had experienced tinnitus since the 1970s, he has also testified that it started in the 1980s.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  With inconsistent reports of when his tinnitus manifested, the Board finds that the Veteran is not credible to report the onset.  Additionally, he has not provided any competent evidence to refute the VA examiner's conclusion.  

The Veteran's representative has repeatedly argued that the medical opinions that have been provided with regard to the Veteran's tinnitus claim are inadequate.  In October 2017, the representative argued that the Veteran had military noise exposure.  However, this has been conceded by VA.  

The representative then argued that the Veteran had reported experiencing tinnitus since the 1970s, yet the representative did not explain the inconsistencies of the Veteran's statements through the years in which he has reported the onset both in the 1970s and in the 1980s.  Given the inconsistency, the Board has found the Veteran's reports as to when his tinnitus onset to not be credible.

Regardless, it is clear from the Veteran's testimony and from the service treatment records that his tinnitus did not begin in service, or for some period of time thereafter.  The representative argued that the examiner had failed to provide sufficient rationale for her opinion and did not give sufficient consideration to the Veteran's military noise exposure.  However, the examiner specifically noted in the examination report that the Veteran was exposed in service to loud noise from gunfire, howitzers, and helicopters without ear protection.  As such, the examiner was clearly aware of the Veteran's military noise exposure.  Ultimately she gave her reasons for why she did not believe the Veteran's tinnitus was caused by his military noise exposure.  While the passage of time alone is not dispositive, it is a factor that can be considered.  Here, the examiner was fully versed in the Veteran's military noise exposure and provided reasons why she believed the Veteran's tinnitus which clearly began after service was not the result of his military noise exposure, drawing on her medical training and experience.  While the Veteran's representative continues to object to the adequacy of the VA examiner's opinions, the representative has not presented any medical evidence of record that would call the examiner's conclusion into question.

In November 2017, the Veteran's representative argued that the Veteran had on several occasions in the record asserted that his tinnitus had gotten "progressively worse since he left service" but provided no cites to the record or any document for such an assertion, and it did not address the fact that the Veteran plainly testified at a Board hearing that his tinnitus did not begin in service.  As such, this argument is found to be without merit.
 
The weight of the evidence indicates that the Veteran is not entitled to service connection for tinnitus.  Given the Veteran's lack of continuous reports of tinnitus and negative nexus opinion, the Board is forced to conclude that the weight of the evidence is not sufficient to demonstrate that the Veteran's tinnitus began to manifest in service or within one year of service.  Thus in light of the fact that the Board cannot afford much weight to the Veteran's statements, a positive medical nexus opinion would be required to establish service connection.  The Veteran has been provided and additional VA medical opinion, which the Board finds to be adequate.  The results of the medical opinion do not indicate a medical nexus between tinnitus and a period of service.  

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for tinnitus is denied.


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for a rash is reopened.  

Service connection for a rash is denied.  

New and material evidence has not been presented and the claim of entitlement to service connection for bilateral hearing loss is not reopened.  

New and material evidence has been presented and the claim of entitlement to service connection for a right hand neuropathy is reopened.  

New and material evidence has been presented and the claim of entitlement to service connection for a left hand neuropathy is reopened.  

New and material evidence has been presented and the claim of entitlement to service connection for right leg/foot neuropathy is reopened.  

New and material evidence has been presented and the claim of entitlement to service connection for left leg/foot neuropathy is reopened.  

Service connection for tinnitus is denied.  


REMAND

Based on the newly submitted VA examination report dated June 2017 regarding the Veteran's neuropathy of the upper and lower extremities, the Board finds that additional development is necessary prior to appellate review.  

The Board notes that the Veteran's initial claim was for direct service connection for neuropathy of the upper and lower extremities.  However, since the final rating decision, the Veteran has asserted that his neuropathy is related to his service connected diabetes mellitus.  

The Veteran visited a VA treatment facility in September 2001 after complaining of tingling numbness in hands and feet for the past several months.  The physician assessed that the Veteran's electrodiagnostic results was consistent with mild peripheral neuropathy.  He also noted that the peripheral neuropathy was possibly due to a toxin such as alcohol.  A July 2002 VA treatment record reported continued complaints of tingling in the hands, wrist, and feet.  Based on a VA treatment notation dated July 2013, the Veteran was diagnosed with diabetes mellitus in 2007 and was on insulin for a period.  The diagnosis of a peripheral neuropathy occurred before his diabetes diagnosis, based on reports of tingling and numbness in his feet and legs.  

The June 2017 VA examination report indicates that Veteran has diabetic peripheral neuropathy of his extremities and that it may have been aggravated by his military service.  However, upon review of the Veteran's service treatment records, the Board does not find documentation of any symptoms or diagnosis relating to the Veteran's current neuropathy of his extremities.  

Thus, the Board now seeks further medical opinion and clarification on the etiology of the Veteran's neuropathy of the upper and lower extremities.  

Finally, the Board now addresses the service connection claim for a kidney condition.  The Veteran contends that his kidney disorder was due to his presumed exposure to herbicide agents during his service in the Republic of Vietnam.  Since the Veteran's service records confirm his Vietnam service in January 1968, exposure to herbicide agents is conceded.  

However, the Veteran's kidney condition, specifically membranous glomerulonephritis, is not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of this disorder.  See 38 C.F.R. §§ 3.307, 3.309(e).  In addition, an August 2016 VA examination report indicated that the Veteran's kidney disease is more likely than not idiopathic and while exposure to mercury and gold can increase the risk of membranous glomerulonephritis, there is no medical literature that supports a link between herbicides and membranous glomerulonephritis.  As such, service connection on this presumptive basis is not warranted for this claim.  

While the Veteran's kidney disorder may be service connected on a direct basis, the evidence of record does not support this theory of entitlement.  

The Veteran's service treatment record dated October 1967 and November 1967 documented complaints of kidney problems.  In November 1967 the Veteran complained of pain in the area of the kidneys, and a mild ache in the bladder area and in the low back.  Urinalysis results, however, were negative and no disease was found or diagnosed.  By January 1968, the Veteran reported no outstanding kidney conditions and a medical evaluation found normal clinical results during his separation examination.  Post-service treatment records fail to show any treatment for a kidney disease until 2007, when the Veteran was first diagnosed with membranous glomerulonephritis, almost 40 years after his military service.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thereafter, the Veteran has had an extensive record of treatment for his kidney.  Those records however, do not support a link between his kidney condition and his military service.  

Furthermore, during the December 2015 hearing, the Veteran and his representative conceded that the in-service kidney condition was merely an acute kidney or bladder infection, and not the onset of a chronic disability.  This conclusion was also supported by the August 2016 VA examination report, which noted that a direct service connection basis was not warranted.

The remaining question is now whether the Veteran may be entitled to service connection for his kidney condition secondary to his service connected diabetes mellitus.  

As mentioned above, the Veteran was first diagnosed with a kidney condition in 2007.  In January 2012, the Veteran asserted that he was diagnosed with diabetes at least 10 years prior to his nephritis diagnosis.  A November 2007 treatment record documents the occurrence of hyperglycemia secondary to prednisone (a treatment for membranous glomerulonephritis nephropathy), but that it was resolved after the discontinuation of Prednisone.  

A December 2013 VA examination report documented no secondary conditions to his diabetes.  He was afforded a VA examination 3 years later in August 2016.  There, the VA examiner concluded that the Veteran suffered from a membranous glomerulonephritis nephropathy, rather than a diabetic glomerulonephritis nephropathy.  However, that examiner mistakenly believed that the Veteran did not have diabetes.  Thus, the matter was then remanded for a new VA medical opinion.  

The Veteran returned for a VA examination in July 2017.  That examiner indicated that the vast majority of diabetes shows no effect on the Veteran's kidney disorder, and that there is no plausible permanent aggravation due to his diabetes.  She opined that it was it was less likely than not that the Veteran's kidney disorder is related to his diabetes because the two conditions are not medically related, since the kidney disorder is an entirely separate entity from his diabetes.  The examiner also added that since a medical literature does not support a medical relationship, a nexus is not established.  

In November 2017, the Veteran's representative argued that this conclusion was inadequate for two reasons.  First, it was argued that the examiner only cited to "medical literature" to support her conclusion, but did not list any specific articles or evidence to support her conclusion.  

Looking to the opinion, the examiner stated that medical literature did not show any link between diabetes mellitus and the kidney condition which the Veteran has.  It is unclear what medical literature could be cited to prove a negative, but the question will be posed in an effort to address the Veteran's concerns. 

It has also been argued that while the examiner concluded that there was no causation between the two conditions, she did not specifically address whether the unrelated conditions aggravated one another.  Admittedly, this remains a confusing area of the law as it is not sufficient to simply say that there is no causation as the Court of Appeals for Veterans Claims (Court) has found that a discussion of causation is not a discussion of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  As such, aggravation must be discussed separately.  For this reason, clarification will be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addendum regarding the etiology of the Veteran's neuropathy of the upper and lower extremities.  
The examiner is also asked to specifically consider: A September 4, 2001 treatment record from the Tulsa Outpatient Clinic, documenting the diagnosis of peripheral neuropathy and the possibility that it was due to toxins such as alcohol consumption, as well as the VA treatment record suggesting that the Veteran had diabetic neuropathy.

For each of the four conditions, (neuropathy of the right hand, neuropathy of the left hand, neuropathy of the left leg, including the foot, neuropathy of the right leg, including the foot), the examiner should answer the following questions: 

a) is it at least as likely as not (50 percent or greater) that the Veteran's peripheral neuropathy was caused by his diabetes mellitus.

b)  is it at least as likely as not (50 percent or greater) that his peripheral neuropathy was aggravated by his diabetes mellitus.  Why or why not? 

If aggravation is found, the examiner should identify the baseline level of severity of the peripheral neuropathy disability before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the peripheral neuropathy.  38 C.F.R. § 3.310.
 
If an examination is necessary to answer the Board's questions, one should be scheduled.  

2.  Return the Veteran's claims file to the examiner who conducted the July 2017 DBQ regarding the etiology of the Veteran's kidney disease, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

Following review of the record, the examiner should answer the following questions: 

a) is it at least as likely as not (50 percent or greater) that the Veteran's kidney disease was caused by his diabetes mellitus.  Why or why not? 

b)  is it at least as likely as not (50 percent or greater) that his kidney disease was aggravated (made worse) by his diabetes mellitus.  Why or why not?  

If aggravation is found, the examiner should identify the baseline level of severity of the kidney disease before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the kidney disease.  38 C.F.R. § 3.310.

The examiner must note that an opinion to the effect that one disability is not "caused by," "a result of," or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin, 26 Vet. App. 136, 140-41.  

Additionally, to the extent possible the examiner should clarify what medical literature establishes that there is no relationship between diabetes mellitus and the Veteran's kidney disease (membranous glomerulonephritis), to address the argument voiced by the Veteran's representative in November 2017.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


